Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
	Applicant’s arguments, filed 6/28/2022, have been fully considered.    Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notes and Comments
	The examiner notes that new claim 24 improperly has the status identify “(Currently Amended).”   As it is a new claim, the status modifier should be (“New”). 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
Claims 1, 3-4, 6-14, 18-19 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 claims “a substance for diagnosing, preventing, and/or treating a disease associated with the presence of CD44 molecule activation,” and further claims “a substance for diagnosing, preventing, and/or treating a disease the vulnerable plaque or a disease associated with the vulnerable plaque.”  As an initial matter, the phrase “treating a disease the vulnerable plaque or a disease associated with vulnerable plaque” does not make grammatical sense.  The artisan would not know what it means to treat a disease the vulnerable plaque or a disease associated with vulnerable plaque, as the phrase does not make grammatical sense.   Assuming that the phrase is intended to be “treating vulnerable plaque or disease associated with vulnerable plaque,” the artisan would understand that “a substance for,” as stated in the claim, includes active agents capable of being used in the intended use of diagnosing, preventing, and/or treating a disease associated with the presence of CD44 molecule activation or diagnosing, preventing, and/or treating a vulnerable plaque or disease associated with a vulnerable plaque, but as the application does not define the term “a substance for,” the artisan would not know if the claim intends to limit the substances that are active agents, or if it includes the genus of substances that can be used in a method of diagnosing, preventing, and/or treating a disease associated with the presence of CD44 molecule activation or vulnerable plaque or disease associated with a vulnerable plaque, which would include many more substances than active agents, including excipients (solvents, emulsions, suspensions), delivery devices (capsules, needles, syringes), and substances that are part of machine equipment, such as computers, that are involved in diagnosing, preventing, and/or treating a disease associated with the presence of CD44 molecule activation or a vulnerable plaque or disease associated with a vulnerable plaque.  Further, the artisan would have no way to determine what substances fall under the genus of a substance for diagnosing, preventing, and/or treating a disease the vulnerable plaque or a disease associated with the vulnerable plaque, as this phrase does not make grammatical sense.  The application does not define “a substance for diagnosing, preventing, and/or treating a disease associated with the presence of CD44 molecule activation,” or “a substance for diagnosing, preventing, and/or treating a disease the vulnerable plaque or a disease associated with the vulnerable plaque,” nor does it provide a representative number of examples of the genus of what substances are and are not for diagnosing, preventing, and/or treating a disease associated with the presence of CD44 molecule activation; or for diagnosing, preventing, and/or treating a disease the vulnerable plaque or a disease associated with the vulnerable plaque.  As such, the genus of “a substance for” as claimed is not described in such a way to reasonably convey to one skilled in the art that applicant, at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-14 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 1 claims “a substance for diagnosing, preventing, and/or treating a disease associated with the presence of CD44 molecule activation,” and further claims “a substance for diagnosing, preventing, and/or treating a disease the vulnerable plaque or a disease associated with the vulnerable plaque.”  The artisan would understand that “a substance for” includes active agents capable of being used in the intended use of diagnosing, preventing, and/or treating a disease associated with the presence of CD44 molecule activation; and for diagnosing, preventing, and/or treating a disease the vulnerable plaque or a disease associated with the vulnerable plaque, but would not be certain whether or not if “a sunstance for” is limited to active agents, or is open to any substance that is involved in the diagnosing, preventing, and/or treating a disease associated with the presence of CD44 molecule activation; and for diagnosing, preventing, and/or treating a disease the vulnerable plaque or a disease associated with the vulnerable plaque, including excipients, delivery devices, etc. Further regarding claim 3, the claim recites “small unilamellar vesicles” and  “large unilamellar vesicles.” The terms “small unilamellar vesicles” and  “large unilamellar vesicles” are relative term which renders the claim indefinite. The terms small unilamellar vesicles” and  “large unilamellar vesicles” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Further regarding claim 30, the claim recites the nanocarrier delivery system according to claim 1, “characterized in that, the substance is a substance for preventing and/or treating the vulnerable plaque or a disease associated with the vulnerable plaque.”  There is insufficient basis for this limitation as claim 1 does not recite this, but instead recites “a substance for diagnosing, preventing, and/or treating a disease the vulnerable plaque or a disease associated with the vulnerable plaque,” which does not make grammatical sense. 
Applicant argues that small unilamellar vesicles have a size ranging from 20-100 nm, whereas large unilamellar vesicles have sizes ranging from 100-1000 nm.  Applicant states that support is found in an attached document referred to as “Lasic.”  
Applicant’s arguments have been fully considered but are not found persuasive.  The document “Lasic” is not attached to applicant’s reply.  As the document is not attached to applicant’s reply, the examiner has no means to consider the document.  For a document to be considered in the record, it should be filed in an IDS.    Applicant’s definition of these terms therefor has no evidentiary basis in the record.  The examiner maintains that there is no art recognized definition of the size of what constitutes a small verses a large unilamellar vesicle and the application does not provide the requisite degree to determine what is a small verses a large unilammellar vesicle.   According to applicant’s definition, a unilammellar vesicle that is 100 nm is at the same time small and large. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-14 and 21-30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 01/39815 A2 to Szoka (IDS filed 9/14/2020).  Szoka teaches a liposome nanocarrier delivery system for targeting CD44 molecules, characterized in that the surface of the nanocarrier is partially modified by a targeting ligand, and the targeting ligand is a ligand capable of specifically binding to an activated CD44 molecule (a substance for diagnosing, preventing, and/or treating a disease associated with the presence of CD44 molecule activation; substance for diagnosing, preventing, and/or treating a disease the vulnerable plaque or a disease associated with the vulnerable plaque) (page 7, lines 8-17; page 8, lines 6-27; page 12, line 13).  The liposomes may be small unilamellar, large unilammellar, or multi-lamellar vesciles (page 7, lines 15-17).  The system may comprise a radioisotope or MRI contrast agent (a tracer; a substance for diagnosing, preventing, and/or treating a disease associated with the presence of CD44 molecule activation; a substance for diagnosing, preventing, and/or treating a disease the vulnerable plaque or a disease associated with the vulnerable plaque) (page 4, lines 26-27). The substance may be a regulator of CD44 (a CD44 activator) (page 6, lines 4-20).   The targeting ligand may be hyaluronic acid (page 5, line 4).  The substance may be a drug or polypeptide (page 3, line 32; page 21, lines 28-32).  The liposome nanocarrier delivery system may comprise a hyaluronan ligand with an affinity for CD44 receptors (abstract).  The system may comprise anti-inflammatory agents (page 8, lines 25-27).  The system may be a diagnostic preparation (page 3, lines 32-33).   The system is part of a medicament comprising water (a pharmaceutically acceptable carrier) (page 3, lines 32-33;  page 24, lines 19-29). 
Applicant argues that the activated CD44 molecules of the invention relate to diseases like atherosclerosis.  However, Szoka does not disclose anything regarding activated CD44, but merely discloses CD44 that may be overexpressed.  Szoka also discloses that its drug delivery system would permit the diagnosis of cancer and allow the extent of dissemination of the cancer through the body to be determined.  Thus, the delivery system of Szoka is designed to delivery an anticancer drug, which are different than the substances loaded in the present invention.  
Applicant’s arguments have been fully considered but are not found persuasive.  Applicant is arguing aspects of the invention that are not in the claims.   The claims are directed to a liposome nanocarrier delivery system for targeting activated CD44 molecules or for targeting vulnerable plaques, characterized in that the surface of the nanocarrier is partially modified by a targeting ligand, and the targeting ligand is a ligand capable of specifically binding to the activated CD44 molecule, wherein the nanocarrier is loaded with a substance for diagnosing, preventing, and/or treating a disease associated with the presence of CD44 molecule activation, or wherein the nanocarrier is loaded with a substance for diagnosing, preventing, and/or treating a disease the vulnerable plaque or a disease associated with the vulnerable plague (this does not make grammatical sense); and optionally, wherein other modifications can be made to the surface of the nanocarrier, and the said other modifications are modified on the surface of the carrier with one or more selected from the group consisting of PEG, membrane penetrating peptide, and self peptide SEP, or double ligands modified simultaneously.   The claims encompass the substance for diagnosing, preventing, and/or treating a disease associated with the presence of CD44 molecule activation taught by Szoka.   Szoka teaches a liposome nanocarrier delivery system for targeting CD44 molecules, characterized in that the surface of the nanocarrier is partially modified by a targeting ligand, and the targeting ligand is a ligand capable of specifically binding to an activated CD44 molecule (a substance for diagnosing, preventing, and/or treating a disease associated with the presence of CD44 molecule activation; substance for diagnosing, preventing, and/or treating a disease the vulnerable plaque or a disease associated with the vulnerable plaque) (page 7, lines 8-17; page 8, lines 6-27; page 12, line 13).  The liposomes may be small unilamellar, large unilammellar, or multi-lamellar vesicles (page 7, lines 15-17).  The system may comprise a radioisotope or MRI contrast agent (a tracer; a substance for diagnosing, preventing, and/or treating a disease associated with the presence of CD44 molecule activation; a substance for diagnosing, preventing, and/or treating a disease the vulnerable plaque or a disease associated with the vulnerable plaque) (page 4, lines 26-27). The substance may be a regulator of CD44 (a CD44 activator) (page 6, lines 4-20).   The targeting ligand may be hyaluronic acid (page 5, line 4).  The substance may be a drug or polypeptide (page 3, line 32; page 21, lines 28-32).  The liposome nanocarrier delivery system may comprise a hyaluronan ligand with an affinity for CD44 receptors (abstract).  The system may comprise anti-inflammatory agents (page 8, lines 25-27).  The system may be a diagnostic preparation (page 3, lines 32-33).   `The system is part of a medicament comprising water (a pharmaceutically acceptable carrier) (page 3, lines 32-33;  page 24, lines 19-29). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
October 5, 2022